Citation Nr: 0637091	
Decision Date: 11/30/06    Archive Date: 12/06/06

DOCKET NO.  04-29 760	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant





ATTORNEY FOR THE BOARD

J. Connolly Jevtich, Counsel


INTRODUCTION

The veteran had active military service from May 1965 to May 
1967.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
New Orleans, Louisiana.  The case was thereafter transferred 
to the Waco, Texas RO.  In September 2006, the veteran 
testified before the undersigned at a Travel Board hearing in 
Waco, Texas.  


FINDINGS OF FACT

1. The veteran served in the Republic of Vietnam during the 
Vietnam Era.

2.  At the time of the veteran's death, service connection 
was not in effect for any disability.

3.  The Certificate of Death reflects that the veteran died 
at the age of 59 in August 2003.  The immediate cause of 
death was adenocarcinoma of unknown primary.  There were no 
significant conditions contributing to death.

4.  Competent medical evidence shows that the veteran was 
diagnosed as having terminal metastatic adenocarcinoma of the 
liver prior to his death and which resulted in death.  

5.  Metastatic adenocarcinoma of the liver was not manifest 
during service nor within one year of separation; competent 
medical evidence does not show that the post-service 
diagnosis of metastatic adenocarcinoma of the liver was 
attributable to service.


CONCLUSION OF LAW

A disability incurred in or aggravated by service did not 
cause or contribute substantially or materially to the cause 
of death.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116, 1131, 
1137, 1310 (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.303. 
3.304, 3.307, 3.309, 3.312 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the claimant's claim, VA has met all 
statutory and regulatory notice and duty to assist 
provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326. 

A letter dated in March 2004 fully satisfied the duty to 
notify provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  The claimant was aware that it was ultimately the 
claimant's responsibility to give VA any evidence pertaining 
to the claim.  The VCAA letter told the claimant to provide 
any relevant evidence in the claimant's possession.  See 
Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II).  Although the notification letter was not 
sent prior to the initial adjudication of the claimant's 
claim, this was not prejudicial to the claimant since the 
claimant was subsequently provided adequate notice and the 
claim was readjudicated and a statement of the case (SOC) was 
provided in August 2004.  The claimant was allowed a 
meaningful opportunity to participate in the adjudication of 
the claim.  Thus, even though the initial VCAA notice came 
after the initial adjudication, there is no prejudice to the 
claimant.  See Overton v. Nicholson, No. 02-1814 (U.S. Vet. 
App. September 22, 2006).

The veteran's service medical records and pertinent post-
service medical records have been obtained, to the extent 
available.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  There is 
no indication in the record that any additional evidence, 
relevant to the issue decided herein, is available and not 
part of the claims file.  The records satisfy 38 C.F.R. 
§ 3.326.

As there is no indication that any failure on the part of VA 
to provide additional notice of assistance reasonably affects 
the outcome of this case, the Board finds that such failure 
is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 
(2005), rev'd on other grounds, Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006).

Since the Board has concluded that the preponderance of the 
evidence is against the claim of service connection for the 
cause of death, any questions as to the effective date to be 
assigned are rendered moot, and no further notice is needed.  
See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

In order to establish service connection for the cause of the 
veteran's death, applicable law requires that the evidence 
show that a disability incurred in or aggravated by service 
either caused or contributed substantially or materially to 
death.  For a service-connected disability to be the cause of 
death, it must singly or with some other condition be the 
immediate or underlying cause, or be etiologically related.  
For a service-connected disability to constitute a 
contributory cause, it is not sufficient to show that it 
casually shared in producing death, but rather it must be 
shown that there was a causal connection.  38 U.S.C.A. § 
1310; 38 C.F.R. § 3.312.  In order to constitute the 
principal cause of death the service-connected disability 
must be one of the immediate or underlying causes of death, 
or be etiologically related to the cause of death.  38 C.F.R. 
§ 3.312(b).  In order to constitute the contributory cause of 
death it must be shown that the service-connected disability 
contributed substantially or materially; that it combined to 
cause death; that it aided or lent assistance to the 
production of death.  38 C.F.R. § 3.312(c).  If the service-
connected disability affected a vital organ, careful 
consideration must be given to whether the debilitating 
effects of the service-connected disability rendered the 
veteran less capable of resisting the effects of other 
diseases.  38 C.F.R. § 3.312(c)(2).

A veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam during the period beginning 
on January 9, 1962, and ending on May 7, 1975 shall be 
presumed to have been exposed during such service to an 
herbicide agent, unless there is affirmative evidence to 
establish that the veteran was not exposed to any such agent 
during that service.  The last date on which such a veteran 
shall be presumed to have been exposed to an herbicide agent 
shall be the last date on which he or she served in the 
Republic of Vietnam during the period beginning on January 9, 
1962, and ending on May 7, 1975.  "Service in the Republic of 
Vietnam" includes service in the waters offshore and service 
in other locations if the conditions of service involved duty 
or visitation in the Republic of Vietnam.  38 U.S.C.A. § 
1116(f); 38 C.F.R. § 3.307(a)(6)(iii).

If a veteran, who served in the Republic of Vietnam was 
exposed to an herbicide agent during active military, naval, 
or air service, certain diseases shall be service-connected 
if the requirements of 38 U.S.C.A. § 1116, 38 C.F.R. 
§ 3.307(a)(6)(iii) are met, even though there is no record of 
such disease during service, provided further that the 
rebuttable presumption provisions of 38 U.S.C.A. § 1113; 38 
C.F.R. § 3.307(d) are also satisfied.  38 C.F.R. § 3.309(e).  
The diseases listed at 38 C.F.R. § 3.309(e) shall have become 
manifest to a degree of 10 percent or more at any time after 
service, except that chloracne or other acneform disease 
consistent with chloracne, porphyria cutanea tarda, and acute 
and subacute peripheral neuropathy shall have become manifest 
to a degree of 10 percent or more within a year, and 
respiratory cancers within 30 years, after the last date on 
which the veteran was exposed to an herbicide agent during 
active military, naval, or air service.  38 C.F.R. § 
3.307(a)(6)(ii).  The specified diseases are chloracne or 
other acneform disease consistent with chloracne; Type 2 
diabetes (also known as Type II diabetes mellitus or adult-
onset diabetes; Hodgkin's disease; chronic lymphocytic 
leukemia; multiple myeloma; non-Hodgkin's lymphoma; acute and 
subacute peripheral neuropathy; porphyria cutanea tarda; 
prostate cancer; respiratory cancers (cancer of the lung, 
bronchus, larynx, or trachea); soft-tissue sarcoma (other 
than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or 
mesothelioma).  38 C.F.R. § 3.309(e).

VA has determined that a presumption of service connection 
based on exposure to herbicides used in the Republic of 
Vietnam during the Vietnam era is not warranted for: 
hepatobiliary cancers; nasal and/or nasopharyngeal cancer; 
bone and joint cancer; breast cancer; female reproductive 
cancers; urinary bladder cancer; renal cancer; testicular 
cancer; leukemia, other than chronic lymphocytic leukemia 
(CLL); abnormal sperm parameters and infertility; Parkinson's 
Disease and Parkinsonism; Amyotrophic Lateral Sclerosis 
(ALS); chronic persistent peripheral neuropathy; lipid and 
lipoprotein disorders; gastrointestinal and digestive disease 
including liver toxicity; immune system disorders; 
circulatory disorders; respiratory disorders (other than 
certain respiratory cancers); skin cancer; cognitive and 
neuropsychiatric effects; gastrointestinal tract tumors; 
brain tumors; AL amyloidosis (also referred to as primary 
amyloidosis); endometriosis; adverse effects on thyroid 
homeostasis; and, any other condition for which VA has not 
specifically determined a presumption of service connection 
is warranted.  See 68 Fed. Reg. 27630 - 27641 (May 20, 2003); 
see also 67 Fed. Reg. 42600 (June 24, 2002); 66 Fed. Reg. 
2376 (Jan. 11, 2001); 64 Fed. Reg. 59232 (November 2, 1999).

The Certificate of Death reflects that the veteran died at 
the age of 59 in August 2003.  The immediate cause of death 
was adenocarcinoma of unknown primary.  There were no 
significant conditions contributing to death.  An autopsy was 
not performed.  VA records show that in January 2003, the 
veteran was diagnosed as having terminal metastatic 
adenocarcinoma of the liver.  The competent medical evidence 
establishes that this disease process resulted in the 
veteran's death.  

In written correspondence and at her personal hearing, the 
appellant contended that the veteran died as a result of 
cancer that was caused by his exposure to Agent Orange during 
his period of service in the Republic of Vietnam.  The 
appellant also asserted that the veteran had a 
gastrointestinal bleed in 1971 which was related to service, 
which was very serious in nature, and which played a role in 
the veteran's death.  Family members also submitted letters 
indicating that the veteran's death was related to service.  
The appellant and these family members, as lay persons, have 
not been shown to be capable of making medical conclusions; 
thus, her statements regarding causation are not competent.  
See Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992).  

The Board notes that the primary source of the veteran's 
adenocarcinoma is unknown.  His VA medical providers as well 
as the physician who signed his death certificate were unable 
to identify the primary source.  The veteran's family admits 
that this was the case and stated that it was thought that 
stomach cancer might have been the primary source.  The VA 
medical records reflecting the initial biopsy results and 
treatment for the veteran's cancer are contained in the claim 
file.  The medical records show that the veteran was noted to 
have metastatic gastrointestinal cancer and carcinoma of the 
liver.  Thereafter, it was determined that the veteran had 
metastatic adenocarcinoma of the liver.  The veteran was 
diagnosed in December 2002 and died in August 2003, 
approximately 8 months later.  

The medical professional were unable to identify the primary 
source through the appropriate testing during the veteran's 
lifetime.  Neither the Board nor the appellant is competent 
to supplement the record with unsubstantiated medical 
conclusions.  Colvin v. Derwinski, 1 Vet. App. 171, 175 
(1991).  Conversely, health professionals are experts and are 
presumed to know the requirements applicable to their 
practice and to have taken them into account in providing a 
diagnosis.  Cohen v. Brown, 10 Vet. App. 128 (1997).  The 
Board must therefore accept that the primary source of the 
cancer is unknown.  The cancer clearly metastasized to the 
liver, which ultimately caused the veteran's death.  The 
record does not establish that the veteran's death was due to 
one of the diseases listed at 38 C.F.R. § 3.309(e).  Liver 
cancer and gastrointestinal cancer are not among those 
diseases.  In order for the presumption to apply, as noted 
above, the veteran must have had one of the listed diseases.  
The record does not reflect that this was the case.  

Therefore, based on the above, the Board finds that 
presumptive service connection for the veteran's cause of 
death, based on exposure to an herbicide agent while in 
Vietnam is not warranted.  38 U.S.C.A. § 1116; 38 C.F.R. § 
3.307, 3.309.

The United States Court of Appeals for the Federal Circuit 
has additionally determined that a claimant is not precluded 
from establishing service connection with proof of direct 
causation.  Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 
1994).

To establish service connection on a direct basis for a 
particular disability, the evidence must show that the 
disability resulted from disease or injury which was incurred 
in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 
3.303, 3.304.  In addition, service connection may be granted 
for a chronic disease, including malignant tumors, if 
manifested to a compensable degree with one year following 
service.  This presumption is rebuttable by affirmative 
evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113; 
38 C.F.R. §§ 3.307, 3.309.

A claim for service connection generally requires competent 
evidence of a current disability; proof as to incurrence or 
aggravation of a disease or injury in service, as provided by 
either lay or medical evidence, as the situation dictates; 
and competent evidence as to a nexus between the inservice 
injury or disease and the current disability.  Cohen v. 
Brown, 10 Vet. App. 128, 137 (1997); Layno v. Brown, 6 Vet. 
App. 465 (1994).

The service medical records do not show complaints, findings, 
treatment, or diagnosis of any liver or gastrointestinal 
disease or injury.  In addition, a tumor was not shown to be 
present during service.  The separation examination showed 
that the abdomen and viscera were normal.  The veteran 
specifically denied having any stomach, liver, or intestinal 
trouble and that he did not have cancer.  Cancer of any kind 
was not manifest during service or within 1 year of 
separation.  The appellant states that the veteran had 
gastrointestinal bleeding in the early 1970's.  However, even 
accepting that this was the case, the competent evidence does 
not show that any such gastrointestinal bleeding was either 
related to service or that it played any role in the 
veteran's fatal disease process.  

The lay evidence is not competent with regard to diagnosis 
and causation, as noted.  Further, there is no competent 
medical evidence which establishes a nexus between service 
and the post-service diagnosis of metastatic adenocarcinoma 
to the liver.  Competent medical evidence does not show that 
this post-service diagnosis was related to service or that a 
malignant tumor was manifest within one year of the veteran's 
separation from service.  The record reflects that the 
veteran was diagnosed with cancer over three decades after 
the veteran was separated from service.  There is no 
continuity of symptomatology to relate the veteran's cancer, 
which was initially shown these many years after service, to 
his military service.  There is no etiological link in the 
record showing that the veteran's fatal disease process began 
during service, within one year thereof, or was otherwise 
related to service.  

Thus, metastatic adenocarcinoma of the liver was not manifest 
during service nor within one year of separation and the 
competent medical evidence does not show that the post-
service diagnosis of metastatic adenocarcinoma of the liver 
was attributable to service.

The Board appreciates the veteran's service on behalf of his 
country.  Regrettably, however, the Board concludes that the 
preponderance of the evidence in this case is against 
relating the development of the fatal metastatic 
adenocarcinoma of the liver to any exposure of the veteran to 
herbicides during military service or otherwise to service.  
Since the preponderance of the evidence is against the claim, 
there is no doubt to be resolved.  38 U.S.C.A. § 5107(b), 
Gilbert v. Derwinski, 1 Vet. App. 49 53 (1990).


ORDER

Service connection for the cause of the veteran's death is 
denied.  



____________________________________________
K. Parakkal
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


